DETAILED ACTION
The applicant’s amendment filed on June 17, 2021 was received.  Claim 3 was cancelled.  Claim 1 was amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the pouch-shaped battery case of claim 1, particularly wherein a metal barrier layer is disposed between an outer coating layer and an inner adhesive layer, the metal barrier layer comprising a plurality of metal layers and a heat dissipation layer interposed between the metal layers, wherein the heat dissipation layer is made of metal and defines a net structure having openings formed therein at regular intervals in an array, and the openings of the heat dissipation layer are filed with an adhesive material.
The closest prior art is Daroux (already of record) and Yang (U.S. Pub. No. 2018/0301670A1).

 Yang teaches packaging film for a battery comprising an electrolyte-resistant layer 12, a protective layer 14, adhesive layers 16a and 16b, and a high-rigidity material layer 30, wherein the high-rigidity material layer 30 includes a metal 300 sandwiched between cermet layers 102a and 102b.  The metal layer 300 has a plurality of pores and the cermet film 102a or the cermet film 102b is filled in the pores.  The metal layer 300 may be of a mesh structure (see paragraphs 28 and 29).  The cermet layers 102, 102b contain metal, and thus the cermet layers of Yang may be interpreted as the claimed plurality of metal layers.  However, in this case, the packaging film of Yang lacks an adhesive filled in the openings of the heat dissipation layer.  If the cermet layers are interpreted as the adhesive material, then the packaging film of Yang lacks the claimed plurality of metal layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727